Exhibit 99.03 Subject: Letter of Resignation, Board of Directors and CEO / Presidents role, Worthington Energy, Inc. Wednesday 30 January 2013. From: "A.J. Mason" Date: Wed, January 30, 2013 6:06 pm To: Charles , Cliff Henry , Paul Jordan , Warren Rothouse wrothouse@suretyfingroup.com Dear Charles, I feel that is in the interests of all parties that I resign from my Directorship and current role as CEO / President of Worthington Energy forthwith. The reasons for my decision are many and varied. Suffice to say, I wish to return to a more active role in the upstream oil & gas industry. I wish the Company the best of luck in the future. Regards, A.J. Mason.
